Title: To James Madison from William Charles Coles Claiborne, 27 March 1807
From: Claiborne, William Charles Coles
To: Madison, James



Private
Dear Sir
N O March 27. 1807.

General Wilkinson continues to be much abused in this City, and nothing will be left undone, by a Party here, to effect his ruin.  This faction are equally inimical to me, but for purposes best known to themselves, they do not, for the present, manifest as openly their hostility.
During the late interesting Crisis, I resorted to a measure of precaution which I have not heretofore communicated to you; Finding my situation somewhat embarrassing, I determined to solicit the Counsel and advice of men in whom the Government and myself could confide.  I therefore had recourse, from time to time to the five members of the legislative Council, Messrs. Poydrass, Mather, Bellechasse, Macarty, and Fouchet, and I have the pleasure to add, that the general Conduct which I pursued was by them approved.
I have deemed it a duty to discontinue Doctor Watkins as Mayor of New Orleans, and have appointed, as his Successor, Mr. James Mather, late of the legislative Council.  The Gentleman is a native, I believe of England; but has resided 35 years in Louisiana, and is the head of a numerous and respectable family.  Mr. Mather is a man of great personal merit; is well qualified for the office of Mayor; and is I believe the most popular appointment I ever made.  Some of the Americans who are here, call him a foreigner, and on that account censure the appointment, but when we consider that Mr. Mather resided in this Territory before the man who commissioned him was born, and that his character in private and public life is irreproachable, I do not think the circumstance of his having drawn his first breath in England, ought to be stated to his injury.  I am Sir, with great respect and esteem, Your hble Servt.

William C. C. Claiborne

